Citation Nr: 1138366	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  09-18 828A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received to reopen the claim for service connection low back disability, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to October 1952.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in April 2008, a statement of the case was issued in June 2009, and a substantive appeal was received in June 2009.  The Veteran presented testimony during a videoconference hearing before the undersigned Veterans Law Judge in August 2011.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In May 1973, the Board denied the Veteran's claim for service connection for lumbar spine arthritis with back strain.  

2.  Since then, evidence that, by itself or when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claim and is neither cumulative nor redundant of evidence of record at the time of the last prior final denial has been received. 

3.  The Veteran's current lumbosacral strain with arthritic changes is causally related to his in-service back symptoms.  



CONCLUSIONS OF LAW

1.  The May 1973 Board decision denying service connection for lumbar spine arthritis with back strain is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2010).

2.  The criteria to reopen a claim for service connection for lumbar spine arthritis with back strain are met.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  The criteria for service connection for lumbar spine arthritis with back strain are met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The underlying issue before the Board involves a claim of entitlement to service connection.  Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board denied service connection for lumbar spine arthritis with back strain in May 1973.  That decision is final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  The Veteran applied to reopen in October 2007, and has appealed the RO's January 2008 decision finding that new and material evidence has not been received.  In Barnett v. Brown, 8 Vet. App. 1, 4 (1995), the Court held that pursuant to 38 U.S.C.A. §§ 5108 and 7104(b), the Board has a legal duty to consider the new and material evidence issue regardless of the RO's actions.  

The current application to reopen was received in October 2007.  Claims are to be reopened when new and material evidence is submitted.  38 U.S.C.A. § 5108.  Applicable 38 C.F.R. § 3.156 provides that new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

At the time of the May 1973 decision, service treatment records showed treatment for back complaints beginning in July 1952.  He reported at the time that pain had begun after lifting something heavy.  In September 1952, he reported low back pain for 8 months duration and had had 10 physical therapy treatments.  

On service discharge examination in October 1952, the Veteran complained of back trouble.  It was noted that he had been seen for complaints of back pain on lifting heavy objects, following an overseas injury.  He related that he had lifted an I beam as a combat engineer in Korea and had wrenched his back and that he had not been able to do any heavy lifting since that time.  He had been treated at the time of the injury with adhesive strapping.  On examination, he stood with a slightly increased lumbar lordosis but had a full range of motion and no muscle spasm.  However, he was tender on deep pressure over his lumbosacral region.  An X-ray was essentially negative and an orthopedic clearance was advised.  

There had been a VA examination in April 1955, at which time the Veteran had asserted that he had a current low back disability.  However, the examiner examined him and found and diagnosed no residuals of an in-service lumbar strain.  There had also been a VA examination in November 1970, with X-rays showing minimal spurring of L4 and L5, and the diagnosis being residuals of back strain, mild hypertrophic arthritis of the lumbar spine.  

In May 1973, the basis for denying the claim was that there was no evidentiary basis for causally relating the Veteran's current arthritic disability to the back pain he complained of in 1952.  For evidence to be new and material evidence, it must address this basis for the prior denial.  Evans v. Brown, 9 Vet. App. 273 (1996).

Various items of evidence have been made of record since the 1973 decision.  The Veteran indicated in October 2007 that his VA geriatrist had acknowledged that his current lower back pain and injury at least as likely as not was from the accident he had had in service as a combat engineer.  An October 2007 VA medical record is to the effect that the Veteran had reported chronic low back pain since the 1950's, and having injured his back in service.  Contrary to the Veteran's assertions, the October 2007 examiner did not offer any opinion relating the current low back disorder to service.  However, to the extent that the October 2007 document is evidence of continued low back symptomatology since 1973, it is arguably material.  The Board views this evidence as new and material.  The claim is therefore reopened.  38 U.S.C.A. § 5108.

Turning to the merits of the underlying claim, the record documents low back complaints during service with some report of tenderness at the time of discharge examination.  In this regard, the Veteran had a prolonged history of symptomatology in service despite physical therapy, after a reported injury as a combat engineer in Korea, and there was tenderness found on deep pressure over his lumbosacral region on service discharge examination in October 1952.  While no residuals of lumbar strain and specifically no point tenderness was found on VA examination in April 1955, back strain was diagnosed and the Veteran had complained of a dull ache in his lumbar region at the time.  Furthermore, in July 1972, the Veteran's employer indicated that the Veteran had visited their dispensary and complained of back problems on several occasions, beginning on January 4, 1956, and had received conservative treatment from their dispensary which had included heat and strapping, the same treatment the Veteran had reported receiving in service at the time of his April 1955 VA examination and during his August 2011 hearing.  The July 1972 report from his employer documents 6 visits in 1956, and a total of 38 through June 1971, supporting continuity of symptoms from 1956 to 1971.  As noted above, the Veteran has continued to voice low back complaints from the early 1970's to the present time.  VA examination in June 2008 shows lumbosacral strain with arthritic changes.  The Veteran's recent testimony as to continuity since service, as well as the supporting documentation of symptoms since service, treated in the same way in service as in the initial years post-service, helps establish that he has had continued symptoms of the same injury since service,

The June 2008 medical opinion indicating that it is less likely than not that the Veteran's current back injury is related to service and that the Veteran's current problem is related to normal age progression has been considered.  However, when the Board weighs this negative opinion with the overall evidence of record suggesting a continuity of low back symptoms since service, it must conclude that there is at least a reasonable doubt as to a nexus to service.  Accordingly, the Board finds that service connection is warranted for the Veteran's current low back disability.   

In closing, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  By letter dated in November 2007, the Veteran was furnished notice of the manner of assigning a disability evaluation and an effective date.  He will have the opportunity to initiate an appeal from these "downstream" issues if he disagrees with the determinations which will be made by the RO in giving effect to the Board's grant of service connection.


ORDER

New and material evidence having been received, the claim for service connection for a back condition is reopened.  Entitlement to service connection is warranted for lumbosacral strain with arthritic changes.  The appeal is granted. 



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


